DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 4/12/2022. Currently, claims 1 and 5-20 are pending in the application. Claims 2-4 are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
 
Response to Arguments
Applicant’s amendment to claim 8 is not sufficient to overcome the previous rejection(s) of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 8, therefore, remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reason(s) discussed below.
Applicant’s amendment to claim 18 is sufficient to overcome the previous rejections of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant’s arguments that Tousssaint and Singer do not teach the use of an upper, anterior fastener connected to a lower anterior fastener by an elastic band on each side of the appliance, in combination with another elastic band on each side connecting the upper fastener to a lower posterior fastener have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2009/0036889 A1 to Callender.
Applicant's remaining arguments filed 4/12/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Tousssaint and Singer do not teach an appliance that reversibly retains a user’s teeth, the examiner respectfully disagrees. Tousssaint teaches an appliance that reversibly retains a user’s teeth inasmuch as Tousssaint does not teach a structure that prevents removal of the trays 2a, 3a from the user’s teeth.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the appliance allows some jaw movement while at the same time encouraging a user’s jaw to come back to a position which alleviates snoring and apnea) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “the receptacle reversibly retains a user’s teeth” and “the receptacle reversibly retains the user’s teeth,” which are claim limitations lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), all recitations of “the receptacle” in lines 5-13 of the claim should be amended to recite ---the receptacle formed in the upper surface---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), all recitations of “the receptacle” in lines 17-31 of the claim should be amended to recite ---the receptacle formed in the lower surface---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “a first orthodontic elastic band,” “a second orthodontic elastic band,” “a third orthodontic elastic band” and “a fourth orthodontic elastic band,” which are claim limitations lacking proper antecedent basis in the specification.  This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “a user’s” and “the user’s” should be amended to recite ---the subject’s000.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the orthodontic elastic bands” in part (c) of the claim should be amended to recite ---the first and second orthodontic elastic bands---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the orthodontic elastic bands” in part (d) of the claim should be amended to recite ---the third and fourth orthodontic elastic bands---.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the stem” in line 4 should be amended to recite ---the stem portion---.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “are buttons” in line 2 should be amended to recite ---are said buttons---.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the bite surfaces” (twice recited) should be amended to recite ---the right and left bite surfaces---.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the tray” in line 3 should be amended to recite ---the upper tray---.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the rear fasteners” in line 1 should be amended to recite ---the right side and left side rear fasteners---.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the appliance” in line 2 should be amended to recite ---the sleep apnea oral appliance---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5-7 recite “the elastic bands.” It is unclear which of the previously recited (see claim 1, upon which claims 5-7 depend) first, second, third and fourth elastic bands Applicant is intending to refer to.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitations “the left side fastener of the lower tray” and “the right side fastener of the lower tray.” There is insufficient antecedent basis for these limitations in the claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “the left side fastener of the lower tray is positioned laterally of the portion of the receptacle retaining the left maxillary first bicuspid.” This claim limitation is unclear because the lower tray houses the mandibular teeth (and not the maxillary teeth; see claim 1) and therefore, the receptacle of the lower tray cannot retain the left maxillary first bicuspid as recited in the claim. For purposes of examination, the examiner will interpret the claim limitation to mean ---the left side fastener of the upper tray is positioned laterally of the portion of the receptacle retaining the left maxillary first bicuspid---.
 Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “the right side fastener of the lower tray is positioned laterally of the portion of the receptacle retaining the right maxillary first bicuspid.” This claim limitation is unclear because the lower tray houses the mandibular teeth (and not the maxillary teeth; see claim 1) and therefore, the receptacle of the lower tray cannot retain the left maxillary first bicuspid as recited in the claim. For purposes of examination, the examiner will interpret the claim limitation to mean ---the right side fastener of the upper tray is positioned laterally of the portion of the receptacle retaining the right maxillary first bicuspid---.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitations “the portion of the receptacle retaining the left maxillary first bicuspid” and “the portion of the receptacle retaining the right maxillary first bicuspid.” There is insufficient antecedent basis for these limitations in the claim.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitations “the portion of the receptacle retaining the left mandibular first bicuspid” and “the portion of the receptacle retaining the right mandibular first bicuspid.” There is insufficient antecedent basis for these limitations in the claim.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “the fasteners.” It is unclear which of the previously recited (see claim 1, upon which claim 10 depends) right side fastener, left side fastener, right side anterior fastener, left side anterior fastener, right side posterior fastener and left side posterior fastener Applicant intends to refer to. Claim 11 depends on claim 10 and therefore, includes the same error.
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “the fasteners.” It is unclear which of the previously recited (see claim 1, upon which claim 12 depends) right side fastener, left side fastener, right side anterior fastener, left side anterior fastener, right side posterior fastener and left side posterior fastener Applicant intends to refer to. Claim 13 depends on claim 12 and therefore, includes the same error. 
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitations “the posterior portion of the right side of the tray” and “the posterior portion of the left side of the upper tray.” There is insufficient antecedent basis for these limitations in the claim. Claims 17 and 18 depend on claim 16 and therefore, include the same error.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "the lower anterior surface" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites “providing the appliance of claim 1.” Since the specific structure of the appliance is not recited in the claim, the metes and bounds of the claim cannot be determined. Applicant should amend claim 20 to recite the structure of the appliance to avoid this error.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites “the receptacle reversibly retains a user’s teeth” and “the receptacle reversibly retains the user’s teeth”, which are claim limitations indicating that Applicant is attempting to claim a user’s teeth (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 5-20 include the subject matter of claim 1 and therefore, include the same error.
Claims 1-20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites “a portion of the receptacle retaining the right maxillary first bicuspid and/or the right maxillary second bicuspid”, which is a claim limitation indicating that Applicant is attempting to claim the right maxillary first bicuspid and/or the right maxillary second bicuspid (which are non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 5-20 include the subject matter of claim 1 and therefore, include the same error.
Claims 1-20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites “a portion of the receptacle retaining the left maxillary first bicuspid and/or the left maxillary second bicuspid”, which is a claim limitation indicating that Applicant is attempting to claim the left maxillary first bicuspid and/or the left maxillary second bicuspid (which are non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 5-20 include the subject matter of claim 1 and therefore, include the same error.
Claims 1-20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites “a portion of the receptacle retaining the right mandibular first bicuspid and/or the right mandibular second bicuspid”, which is a claim limitation indicating that Applicant is attempting to claim the right mandibular first bicuspid and/or the right mandibular second bicuspid (which are non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 5-20 include the subject matter of claim 1 and therefore, include the same error.
Claims 1-20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites “a portion of the receptacle retaining the left mandibular first bicuspid and/or the left mandibular second bicuspid”, which is a claim limitation indicating that Applicant is attempting to claim the left mandibular first bicuspid and/or the left mandibular second bicuspid (which are non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 5-20 include the subject matter of claim 1 and therefore, include the same error.
Claims 1-20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites “a portion of the receptacle retaining a right mandibular molar”, which is a claim limitation indicating that Applicant is attempting to claim a right mandibular molar (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 5-20 include the subject matter of claim 1 and therefore, include the same error.
Claims 1-20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites “a portion of the receptacle retaining a left mandibular molar”, which is a claim limitation indicating that Applicant is attempting to claim a left mandibular molar (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 5-20 include the subject matter of claim 1 and therefore, include the same error.
Claim 8 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 8 recites “the portion of the receptacle retaining the left maxillary first bicuspid”, which is a claim limitation indicating that Applicant is attempting to claim the left maxillary first bicuspid (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. 
Claim 8 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 8 recites “the portion of the receptacle retaining the right maxillary first bicuspid”, which is a claim limitation indicating that Applicant is attempting to claim the right maxillary first bicuspid (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. 
Claim 8 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 8 recites “the portion of the receptacle retaining the left mandibular first bicuspid”, which is a claim limitation indicating that Applicant is attempting to claim the left mandibular first bicuspid (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. 
Claim 8 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 8 recites “the portion of the receptacle retaining the right mandibular first bicuspid”, which is a claim limitation indicating that Applicant is attempting to claim the right mandibular first bicuspid (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0155144 A1 to Tousssaint, in view of US 2009/0036889 A1 to Callender and further in view of US 2013/0295517 A1 to Singer, et al.
Regarding claim 1, Tousssaint discloses a sleep apnea oral appliance (adjustable mandibular protrusion splint for treating snoring and obstructive sleep apnea, title, abstract), comprising:
	(a)    an upper tray (upper part 3 including tray 3a, Fig 8, p. [0012]) having an upper surface (“upper surface” is defined by the superior most surface of upper tray 3a, see annotated Fig 8 below), a lower surface (“lower surface” is defined by the posterior most surface of upper tray 3a, see annotated Fig 8 below), an anterior portion (“anterior portion” is defined by the front portion of upper tray 3a which would correspond to the user’s front/forward most teeth, see annotated Fig 8 below), a posterior portion (“posterior portion” is defined as the back portion of upper tray 3a which would correspond to the user’s molars/back most teeth, see annotated Fig 8 below), a right side (“right side” is defined as the right side of upper tray 3a, see annotated Fig 8 below), a left side (“left side” is defined as the left side of upper tray 3a, see annotated Fig 8 below), a buccal portion (“buccal portion” is defined by the walls of the upper tray 3a that face towards the cheek when the appliance is worn in the mouth, see annotated Fig 8 below), a labial portion (“labial portion” is defined by the walls of the upper tray 3a that are located at the lips when the device is worn in the mouth, see annotated Fig 8 below), and an outer surface (“outer surface” is defined by the exterior walls the encompass the shape of the upper tray 3a, see annotated Fig 8 below), the upper tray comprising:

    PNG
    media_image1.png
    545
    735
    media_image1.png
    Greyscale

		a receptacle formed in the upper surface (inside of the bottom of the maxillary tray 11, see annotated Fig 8 below, Figs 2 and 8, p. [0036]), the receptacle having an inner surface formed to retain the maxillary teeth of a subject (inside of the bottom of the maxillary tray 11 holds the upper maxillary teeth, Figs 2 and 8, p. [0036, 0012, 0015]), wherein the receptacle (as defined in the annotated copy of Figure 8 provided below) reversibly retains a user’s teeth ([0011] teaches the tray 3a being open toward the maxilla for reception of the maxillary teeth therein; Tousssaint does not teach a structure that prevents removal of the tray 3a from the user’s teeth);

    PNG
    media_image2.png
    409
    690
    media_image2.png
    Greyscale

		a right side fastener (front fixing knob 5b of upper tray 3a is located on the right side, Figs 2 and 8, p. [0042, 0050]) extending buccally from the outer surface of the upper tray adjacent a portion of the receptacle retaining the right maxillary first bicuspid and/or the right maxillary second bicuspid (front fixing knob 5b extends buccally from the “outer surface” on the right side of the upper tray 3a towards the cheek of the mouth when worn and is adjacent to the maxillary teeth of the wearer, Figs 2 and 8, p. [0042, 0050]); and
		a left side fastener (front fixing knob 5a is located on the left side, Figs 2 and 8, p. [0042, 0050]) extending buccally from the outer surface of the upper tray adjacent a portion of the receptacle retaining the left maxillary first bicuspid and/or the left maxillary second bicuspid (front fixing knob 5a extends buccally from the “outer surface” on the left side of the upper tray 3a towards the cheek of the mouth when worn and is adjacent to the maxillary teeth of the wearer, Figs 2 and 8, p. [0042, 0050]);
	(b)    a lower tray (lower part 2 including tray 2a, Fig 8, p. [0012]) having an upper surface (“upper surface” is defined by the superior most surface of lower tray 2a, this surface contacts the lower surface of the upper tray 3a, see annotated Fig 8 below), a lower surface (“lower surface” is defined by the posterior most surface of lower tray 2a, see annotated Fig 8 below), an anterior portion (“anterior portion” is defined by the front portion of lower tray 2a which would correspond to the user’s front/forward most teeth, see annotated Fig 8 below), a posterior portion (“posterior portion” is defined as the back portion of lower tray 2a which would correspond to the user’s molars/back most teeth, see annotated Fig 8 below), a right side (“right side” is defined as the right side of lower tray 2a, see annotated Fig8 below), a left side (“left side” is defined as the left side of lower tray 2a, see annotated Fig 8 below), a buccal portion (“buccal portion” is defined by the walls of the lower tray 2a that face towards the cheek when the appliance is worn in the mouth, see annotated Fig 8 below), a labial portion (“labial portion” is defined by the walls of the lower tray 2a that are located at the lips when the device is worn in the mouth, see annotated Fig 8 below), and an outer surface (“outer surface” is defined by the exterior walls the encompass the shape of the lower tray 2a, see annotated Fig 8 below), the lower tray comprising:

    PNG
    media_image3.png
    494
    696
    media_image3.png
    Greyscale

		a receptacle formed in the lower surface (inside of the bottom of the mandibular tray 12, see annotated Fig 8 below, Figs 2 and 8, p. [0036]), the receptacle having an inner surface formed to retain the mandibular teeth of the subject (inside of the bottom of the mandibular tray 12 holds the lower mandibular teeth, Figs 8, p. [0036, 0012, 0015]), wherein the receptacle (as defined in the annotated copy of Figure 8 provided below) reversibly retains a user’s teeth ([0011] teaches the tray 2a being open toward the mandibula for reception of the mandibular teeth therein; Tousssaint does not teach a structure that prevents removal of the tray 2a from the user’s teeth);

    PNG
    media_image4.png
    416
    637
    media_image4.png
    Greyscale

		a right side anterior fastener (front fixing knob 7b of lower tray 2a is located on the anterior right side, Fig 8, p. [0042, 0050]) extending buccally from the outer surface of the lower tray adjacent a portion of the receptacle retaining the right mandibular first bicuspid and/or the right mandibular second bicuspid (front fixing knob 7b extends buccally from the “outer surface” on the anterior right side of the lower tray 2a towards the cheek of the mouth when worn and is adjacent to the anterior maxillary teeth of the wearer, Figs 2 and 8, p. [0042, 0050]);
		a left side anterior fastener (front fixing knob 7a of lower tray 2a is located on the anterior left side, Fig 8, p. [0042, 0050]) extending buccally from the outer surface of the lower tray adjacent a portion of the receptacle retaining the left mandibular first bicuspid and/or the left mandibular second bicuspid (front fixing knob 7a extends buccally from the “outer surface” on the anterior left side of the lower tray 2a towards the cheek of the mouth when worn and is adjacent to the anterior maxillary teeth of the wearer, Figs 2 and 8, p. [0042, 0050]);
		a right side posterior fastener (rear fixing knob 8b of lower tray 2a is located on the posterior right side, Fig 8, p. [0042, 0050]) extending buccally from the outer surface of the lower tray adjacent a portion of the receptacle retaining a right mandibular molar (rear fixing knob 8b extends buccally from the “outer surface” on the posterior right side of the lower tray 2a towards the cheek of the mouth when worn and is adjacent to the posterior maxillary teeth of the wearer, Figs 2 and 8, p. [0042, 0050]); and
		a left side posterior fastener (rear fixing knob 8a of lower tray 2a is located on the posterior left side, Fig 8, p. [0042, 0050]) extending buccally from the outer surface of the lower tray adjacent a portion of the receptacle retaining a left mandibular molar (rear fixing knob 8a extends buccally from the “outer surface” on the posterior left side of the lower tray 2a towards the cheek of the mouth when worn and is adjacent to the posterior maxillary teeth of the wearer, Figs 2 and 8, p. [0042, 0050]);
	(c)    an elastic band (protrusion holders 9 are made from an elastic material, p. [0036]) connecting the right side fastener of the upper tray to the right side posterior fastener of the lower tray (protrusion holder 9 has a first end that connects between the right front fixing knob 5b of the upper tray 3a and a second end that attaches to the right rear fixing knob 8b of the lower tray 2a, Figs 1 and 8, p. [0036, 0042-0043, 0050]); and
	(d)    an elastic band (protrusion holders 9 are made from an elastic material, p. [0036]) connecting the left side fastener of the upper tray to the left side posterior fastener of the lower tray (protrusion holder 9 has a first end that connects between the left front fixing knob 5a of the upper tray 3a and a second end that attaches to the left rear fixing knob 8a of the lower tray 2a, Figs 1 and 8, p. [0036, 0042-0043, 0050]),
	wherein the appliance is removable (adjustable mandibular protrusion splint for treating snoring and obstructive sleep apnea is worn by the user at night and can be removed during the day or for adjustments to the appliance, p. [0040, 0059-0061]) and accomplishes mandibular advancement during use by the subject (with the aid of the protrusion holders the mandibular advancement can easily be customized to the requirements of each user, p. [0030, 0011, 0016, 0061]).
While Tousssaint discloses an elastic band connecting the right side fastener of the upper tray to the right side posterior fastener of the lower tray; and an elastic band connecting the left side fastener of the upper tray to the left side posterior fastener of the lower tray (see above), Tousssaint does not explicitly disclose a first orthodontic elastic band connecting the right side fastener of the upper tray to the right side anterior fastener of the lower tray and a second orthodontic elastic band connecting the right side fastener of the upper tray to the right side posterior fastener of the lower tray, wherein each of the orthodontic elastic bands exerts a force of no more than 3 Newtons when placed under tension; and a third orthodontic elastic band connecting the left side fastener of the upper tray to the left side anterior fastener of the lower tray and a fourth orthodontic elastic band connecting the left side fastener of the upper tray to the left side posterior fastener of the lower tray, wherein each of the orthodontic elastic bands exerts a force of no more than 3 Newtons when placed under tension.
However, Callender teaches in Figure 8 and [0038] (note: while only one side of the user’s dentition is shown in Figure 8, the arrangements on the left and right sides of the user’s dentition are understood to be identical) an analogous device with a first orthodontic elastic band (right side forwardmost elastic 25; [0038] teaches that Figure 8 illustrates “multiple elastics 25”) connecting (as shown in Figure 8) the right side fastener (right side upper bone screw 20) of the upper tray (upper section 31) to the right side anterior fastener (right side mandibular bone screw 22d) of the lower tray (lower section 32) and a second orthodontic elastic band (right side rearmost elastic 25; [0038] teaches that Figure 8 illustrates “multiple elastics 25”) connecting (as shown in Figure 8) the right side fastener (right side upper bone screw 20) of the upper tray (upper section 31) to the right side posterior fastener (right side mandibular bone screw 22a) of the lower tray (lower section 32); and a third orthodontic elastic band (left side forwardmost elastic 25; [0038] teaches that Figure 8 illustrates “multiple elastics 25”) connecting (as shown in Figure 8) the left side fastener (left side upper bone screw 20) of the upper tray (upper section 31) to the left side anterior fastener (left side mandibular bone screw 22d) of the lower tray (lower section 32) and a fourth orthodontic elastic band (left side rearmost elastic 25; [0038] teaches that Figure 8 illustrates “multiple elastics 25”) connecting (as shown in Figure 8) the left side fastener (left side upper bone screw 20) of the upper tray (upper section 31) to the left side posterior fastener (left side mandibular bone screw 22a) of the lower tray (lower section 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper tray, lower tray and elastic bands of Tousssaint to include a first orthodontic elastic band connecting the right side fastener of the upper tray to the right side anterior fastener of the lower tray and a second orthodontic elastic band connecting the right side fastener of the upper tray to the right side posterior fastener of the lower tray; and a third orthodontic elastic band connecting the left side fastener of the upper tray to the left side anterior fastener of the lower tray and a fourth orthodontic elastic band connecting the left side fastener of the upper tray to the left side posterior fastener of the lower tray as taught by Callender because this element is known to “change the angle of the force exerted by an elastic” as needed for a particular therapeutic regimen, as Callender teaches in [0038].
Tousssaint and Callender do not teach wherein each of the orthodontic elastic bands exerts a force of no more than 3 Newtons when placed under tension.
However, Singer, et al. teaches in [0055] an analogous device wherein each of the orthodontic elastic bands (elastomeric ligature connectors 12) exerts a force of no more than 3 Newtons when placed under tension ([0055] teaches “the elastomeric ligature connectors 12 can be 3/8 inch or 1/4 inch non-latex elastics with some of the elastics having a medium force of four ounces and some of the elastics having a heavier force of six ounces;” when converted 4 ounces equals 1.11 Newtons and 6 ounces equals 1.67 Newtons).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orthodontic elastic bands of Tousssaint as modified by Callender such that each of the orthodontic elastic bands exerts a force of no more than 3 Newtons when placed under tension as taught by Singer, et al. because this element is known to provide force-extension characteristics that are most suitable for the desired jaw alignment.
Regarding claim 5, Tousssaint as modified by Callender and Singer, et al. discloses the invention as applied to claim 1 above. 
Tousssaint as modified by Callender and Singer, et al. does not disclose wherein the elastic bands exert a force of between 0.9 Newton and 3 Newtons when placed under tension.
Singer, et al. further teaches wherein the elastic bands exert a force of between 0.9 Newton and 3 Newtons when placed under tension (elastomeric ligature connectors 12 can have a medium force of 4 ounces or a heavier force of 6 ounces, p. [0055]; when converted 4 ounces equals 1.11 Newtons and 6 ounces equals 1.67 Newtons) providing an elastic band that is high flexibility with a greater ability to return to the original dimension while also providing force-extension characteristics that are most suitable for the desired jaw alignment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified elastic bands as disclosed by Tousssaint as modified by Callender and Singer, et al. to exert a force of between 0.9 Newton and 3 Newtons when placed under tension as further taught by Singer, et al. in order to provide an elastic band that is high flexibility with a greater ability to return to the original dimension while also providing force-extension characteristics that are most suitable for the desired jaw alignment.
Regarding claim 6, Tousssaint as modified by Callender and Singer, et al. discloses the invention as applied to claim 5 above. 
Tousssaint as modified by Callender and Singer, et al. does not disclose wherein the elastic bands exert a force of between 1.4 Newtons and 2.4 Newtons when placed under tension.
Singer, et al. further teaches wherein the elastic bands exert a force of between 1.4 Newtons and 2.4 Newtons when placed under tension (elastomeric ligature connectors 12 can have a medium force of 4 ounces or a heavier force of 6 ounces, p. [0055]; when converted 4 ounces equals 1.11 Newtons and 6 ounces equals 1.67 Newtons) providing an elastic band that is high flexibility with a greater ability to return to the original dimension while also providing force-extension characteristics that are most suitable for the desired jaw alignment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified elastic bands as disclosed by Tousssaint as modified by Callender and Singer, et al. to exert a force of between 1.4 Newtons and 2.4 Newtons when placed under tension as further taught by Singer, et al. in order to provide an elastic band that is high flexibility with a greater ability to return to the original dimension while also providing force-extension characteristics that are most suitable for the desired jaw alignment.
Regarding claim 7, Tousssaint as modified by Callender and Singer, et al. discloses the invention as applied to claim 1 above. 
Tousssaint as modified by Callender and Singer, et al. does not disclose wherein the width of the elastic bands is between 4.8 mm and 7.9 mm.
Singer, et al. further teaches wherein the width of the elastic bands is between 4.8 mm and 7.9 mm (elastomeric ligature connectors 12 can be ¼ inch, p. [0055]; when converted ¼ inch equals 6.35mm) providing an elastic band that is sized to provide high flexibility with a greater ability to return to the original dimension while also providing force-extension characteristics that are most suitable for the desired jaw alignment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified elastic bands as disclosed by Tousssaint as modified by Callender and Singer, et al. to have the width of the elastic bands between 4.8 mm and 7.9 mm as further taught by Singer, et al. in order to provide an elastic band that is sized to provide high flexibility with a greater ability to return to the original dimension while also providing force-extension characteristics that are most suitable for the desired jaw alignment.
Regarding claim 8, Tousssaint as modified by Callender and Singer, et al. discloses the invention as applied to claim 1 above. Tousssaint further discloses wherein the left side fastener of the upper tray is positioned laterally of the portion of the receptacle retaining the left maxillary first bicuspid (left side front fixing knob 5a is positioned laterally from the outer surface of and the inside bottom 12 of the upper tray which would correspond to the left maxillary first bicuspid when worn by the user, Fig 8, p. [0042, 0044]) and the right side fastener of the upper tray is positioned laterally of the portion of the receptacle retaining the right maxillary first bicuspid (right side front fixing knob 5b is positioned laterally from the outer surface of and the inside bottom 12 of the upper tray which would correspond to the right maxillary first bicuspid when worn by the user, Fig 8, p. [0042, 0044]).
Regarding claim 9, Tousssaint as modified by Callender and Singer, et al. discloses the invention as applied to claim 1 above. Tousssaint further discloses wherein the left side anterior fastener of the lower tray is positioned laterally of the portion of the receptacle retaining the left mandibular first bicuspid (left side front fixing knob 7a is positioned laterally from the outer surface of and the inside bottom 12 of the lower tray which would correspond to the left mandibular first bicuspid when worn by the user, Fig 8, p. [0042, 0044]) and the right side anterior fastener of the lower tray is positioned laterally of the portion of the receptacle retaining the right mandibular first bicuspid (right side front fixing knob 7b is positioned laterally from the outer surface of and the inside bottom 12 of the lower tray which would correspond to the right mandibular first bicuspid when worn by the user, Fig 8, p. [0042, 0044]).
Regarding claim 10, Tousssaint as modified by Callender and Singer, et al. discloses the invention as applied to claim 1 above. Tousssaint further discloses wherein one or more of the fasteners are buttons (fixing knobs 5a-b, 6a-b, 7a-b, and 8a-b are equivalent to buttons, see annotated Figure below, Figs 1-34 p. [0033, 0042]) comprising a stem portion (“stem” B in annotated Figure below connects knob head to the outer surface C of the trays, Figs 1-4, p. [0033, 0042]) and a circumferential portion (“circular button” A has a larger diameter than the connecting stem B and is used to retain protrusion holders 9 during use, see annotated Figure below, Figs 1-4, p. [0033, 0042]), wherein the stem portion is attached at a proximal end to the outer surface of the upper tray or lower tray (“stem” B of each of the fixing knobs 5a-b, 6a-b, 7a-b, and 8a-b are attached to the outer surface C of the respective upper and lower trays, see annotated Figure below, Figs 1-4, p. [0033, 0042]), the stem being attached at a distal end to the circumferential portion (“stem” B is attached at a proximal end to the outer surface C of the trays and is attached to the “circular button” A at a distal end, see annotated Figure below, Figs 1-4, p. [0033, 0042]).

    PNG
    media_image5.png
    188
    580
    media_image5.png
    Greyscale

Regarding claim 11, Tousssaint as modified by Callender and Singer, et al. discloses the invention as applied to claim 10 above. Tousssaint further discloses wherein the right side posterior fastener and left side posterior fastener are buttons (right and left side rear fixing knobs are considered buttons as described in parents claim 10 above, see annotated Fig in claim 10 above, Figs 1-4, p. [0033, 0042]).
Regarding claim 12, Tousssaint as modified by Callender and Singer, et al. discloses the invention as applied to claim 1 above. 
Tousssaint as modified by Callender and Singer, et al. does not disclose wherein one or more of the fasteners are hooks.
Singer, et al. further teaches wherein one or more of the fasteners are hooks (attachment members 20 each have a protuberance portion 20b that are hooks, Fig 8, p. [0042]) providing the ability for the user to easily and quickly attach and detach the elastomeric ligature connectors (Singer, et al., p. [0042, 0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the fasteners as disclosed by Tousssaint as modified by Callender and Singer, et al. to be hooks as further taught by Singer, et al. in order to provide the ability for the user to easily and quickly attach and detach the elastomeric ligature connectors (Singer, et al., p. [0042, 0052]).
Regarding claim 13, Tousssaint as modified by Callender and Singer, et al. discloses the invention as applied to claim 12 above. 
Tousssaint as modified by Callender and Singer, et al. does not disclose wherein the hooks are formed from wire, wherein a proximal portion of the wire is secured to the upper tray or lower tray and wherein a distal portion of the wire extends buccally from the outer surface of the upper tray or lower tray.
Singer, et al. further teaches wherein the hooks are formed from wire (attachment members 20 are hooks that are formed from stainless steel wires, Fig 8, p. [0042]), wherein a proximal portion of the wire is secured to the analogous upper tray or lower tray (attachment members 20 have an anchoring portion 20a which is at least partially embedded in the pliable splints 18 of the upper and lower dental arch bars 10, see Fig 8, p. [0040, 0042]) and wherein a distal portion of the wire extends buccally from the analogous outer surface of the analogous upper tray or lower tray (attachment members 20 have a protuberance portion 20b extends outward from the anchoring portion 20a outward from the outer surface of the pliable splints 18 of the upper and lower dental arch bars 10, see Fig 8, p. [0040, 0042]) providing the ability for the user to easily and quickly attach and detach the elastomeric ligature connectors while also keeping the hooks securely fixed into the upper and lower dental arch bars (Singer, et al., p. [0042, 0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hooks as disclosed by Tousssaint as modified by Callender and Singer, et al. to be formed from wire, wherein a proximal portion of the wire is secured to the upper tray or lower tray and wherein a distal portion of the wire extends buccally from the outer surface of the upper tray or lower tray as further taught by Singer, et al. in order to provide the ability for the user to easily and quickly attach and detach the elastomeric ligature connectors while also keeping the hooks securely fixed into the upper and lower dental arch bars (Singer, et al., p. [0042, 0052]).
Regarding claim 20, Tousssaint discloses a method of treating snoring or sleep apnea in a subject (general purpose two part mandibular protrusion splint for the prevention of snoring and/or obstructive sleep apnea, p. [0012-0014]), comprising the step of providing the appliance of claim 1 (see the rejection of claim 1 above) to the subject (inherent to the use of Toussaint’s appliance for the treatment of sleep apnea and snoring, p. [0014] describes steps for producing and using the device, p. [0012-0014]).

Claims 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0155144 A1 to Tousssaint as modified by US 2009/0036889 A1 to Callender and US 2013/0295517 A1 to Singer, et al., as applied to claim 1 above, and further in view of US 7,637,262 B2 to Bailey.
Regarding claim 14, Tousssaint as modified by Callender and Singer, et al. discloses the invention as applied to claim 1 above. 
Tousssaint as modified by Callender and Singer, et al. does not disclose wherein the upper surface of the right side of the lower tray comprises a right side bite surface and the upper surface of the left side of the lower tray comprises a left side bite surface, wherein the bite surfaces are horizontal and are each disposed vertically higher than other portions of the upper surface of the lower tray, such that the lower surface of the upper tray contacts the bite surfaces when the upper tray is placed in contact with the lower tray.
Bailey teaches an analogous oral appliance (anti-retrusion oral appliance for treating sleep apnea and bruxism, title, abstract) wherein the analogous upper surface of the analogous right side of the analogous lower tray (lower tray component 14 has a right side that covers the right side of the mandible and an “upper surface” that is located opposite the surface that contacts and retains the lower teeth, additionally the upper surface of the lower tray component 14 comes into contact with the lower surface of the upper tray component 12, Figs 1 and 3, col 4 lines 22-32 and 58-58) comprises a right side bite surface (right side lower bite pad 30, see Fig 1, col 5 lines 54-62) and the analogous upper surface of the analogous left side of the analogous lower tray (lower tray component 14 has a left side that covers the left side of the mandible and an “upper surface” that is located opposite the surface that contacts and retains the lower teeth, additionally the upper surface of the lower tray component 14 comes into contact with the lower surface of the upper tray component 12, Figs 1 and 3, col 4 lines 22-32 and 58-58) comprises a left side bite surface (left side lower bite pad 30, see Fig 1, col 5 lines 54-62), wherein the bite surfaces are horizontal (left and right lower bite pads 30 each have a smooth faced pad 56 having uniform flat contact faces 60, 62, Fig 1, col 8 lines 27-53) and are each disposed vertically higher than other portions of the upper surface of the lower tray (left and right side lower bite pads 30 have an inclined region 32 which disposes flat contact surface 62 vertically higher than flat contact surface 60, see Figs 1 and 3, col 6 lines 1-42, col 8 lines 27-54), such that the analogous lower surface of the analogous upper tray contacts the bite surfaces when the upper tray is placed in contact with the lower tray (the bite pads 28 on the lower surface of the upper tray component 12 contacts the bite pads 30 on the upper surface of the lower tray component, see Fig 3, col 5 lines 63-67, col 6 lines 1-10) providing support to the user’s airway by having opposed upper and lower bite pads at differing vertical heights so as to prevent bypassing posterior movement thus preventing the mandible and tongue from falling back and collapsing the airway (Bailey, col 5 lines 54-67, col 6 lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper surface of the lower tray as disclosed by Tousssaint as modified by Callender and Singer, et al. to have wherein the upper surface of the right side of the lower tray comprises a right side bite surface and the upper surface of the left side of the lower tray comprises a left side bite surface, wherein the bite surfaces are horizontal and are each disposed vertically higher than other portions of the upper surface of the lower tray, such that the lower surface of the upper tray contacts the bite surfaces when the upper tray is placed in contact with the lower tray as taught by Bailey in order to provide support to the user’s airway by having opposed upper and lower bite pads at differing vertical heights so as to prevent bypassing posterior movement thus preventing the mandible and tongue from falling back and collapsing the airway (Bailey, col 5 lines 54-67, col 6 lines 1-10).
Regarding claim 15, Tousssaint as modified by Callender, Singer, et al. and Bailey discloses the invention as applied to claims 1 and 14 above. 
Tousssaint as modified by Callender, Singer, et al. and Bailey does not disclose wherein the lower tray further comprises an anterior bite surface, wherein the anterior bite surface is horizontal and is disposed vertically higher than other portions of the upper surface of the lower tray such that the lower surface of the upper tray contacts the anterior bite surface when the upper tray is placed in contact with the lower tray.
Bailey further teaches wherein the analogous lower tray (14) further comprises an anterior bite surface (left and right lower bite pads 30 each have a smooth faced pad 56 having uniform flat contact faces 62, contact faces 62 are located more anteriorly than contact face 60, see Fig 1, col 8 lines 27-53), wherein the anterior bite surface is horizontal (contact face 60 is a flat uniform contact surface, see Fig 1, col 8 lines 27-53) and is disposed vertically higher than other portions of the analogous upper surface of the analogous lower tray (left and right side lower bite pads 30 have an inclined region 32 which disposes the anterior flat contact surface 62 vertically higher than the posterior flat contact surface 60, see Figs 1 and 3, col 6 lines 1-42, col 8 lines 27-54) such that the analogous lower surface of the analogous upper tray contacts the anterior bite surface when the analogous upper tray is placed in contact with the analogous lower tray (the bite pads 28 on the lower surface of the upper tray component 12 contacts the bite pads 30 including the anterior flat contact face 60 on the upper surface of the lower tray component 14, see Fig 3, col 5 lines 63-67, col 6 lines 1-10, col 8 lines 27-54) providing support to the user’s airway by having opposed upper and lower bite pads at differing vertical heights so as to prevent bypassing posterior movement thus preventing the mandible and tongue from falling back and collapsing the airway (Bailey, col 5 lines 54-67, col 6 lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the lower tray as disclosed by Tousssaint as modified by Callender, Singer, et al. and Bailey to have an anterior bite surface, wherein the anterior bite surface is horizontal and is disposed vertically higher than other portions of the upper surface of the lower tray such that the lower surface of the upper tray contacts the anterior bite surface when the upper tray is placed in contact with the lower tray as further taught by Bailey in order to provide support to the user’s airway by having opposed upper and lower bite pads at differing vertical heights so as to prevent bypassing posterior movement thus preventing the mandible and tongue from falling back and collapsing the airway (Bailey, col 5 lines 54-67, col 6 lines 1-10).
Regarding claim 19, Tousssaint as modified by Callender and Singer, et al. discloses the invention as applied to claim 1 above. 
Tousssaint as modified by Callender and Singer, et al. does not disclose an opening in the lower anterior surface of the lower tray to guide placement of the subject’s tongue.
Bailey teaches an analogous oral appliance (anti-retrusion oral appliance for treating sleep apnea and bruxism, title, abstract) having an opening in the analogous lower anterior surface of the analogous lower tray to guide placement of the subjects tongue (lower tray component 14 has an interocclusal space or opening between the bite pads 30 at the anterior surface of the tray 14 corresponding to the lower front teeth when the device is worn, see Fig 1, col 4 lines 22-41, col 5 lines 41-63) providing support to the user’s airway by having opposed upper and lower bite pads at differing vertical heights so as to prevent bypassing posterior movement thus preventing the mandible and tongue from falling back and collapsing the airway (Bailey, col 5 lines 54-67, col 6 lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower anterior surface of the lower tray as taught by Tousssaint as modified by Callender and Singer, et al. to include an opening in the lower anterior surface of the lower tray to guide placement of the subjects tongue as taught by Bailey in order to provide support to the user’s airway by having opposed upper and lower bite pads at differing vertical heights so as to prevent bypassing posterior movement thus preventing the mandible and tongue from falling back and collapsing the airway (Bailey, col 5 lines 54-67, col 6 lines 1-10).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0155144 A1 to Tousssaint as modified by US 2009/0036889 A1 to Callender and US 2013/0295517 A1 to Singer, et al., as applied to claim 1 above, and further in view of US 2004/0045556 A1 to Nelson, et al.
Regarding claim 16, Tousssaint as modified by Callender and Singer, et al. discloses the invention as applied to claim 1 above. 
Tousssaint as modified by Callender and Singer, et al. does not disclose wherein the upper tray further comprises a right side rear fastener extending rearwardly from the posterior portion of the right side of the tray and a left side rear fastener extending rearwardly from the posterior portion of the left side of the upper tray.
Nelson teaches an analogous oral appliance (systems and methods for moving and/or restraining tissue in the upper respiratory system, having an oral appliance 104, title, abstract, Fig 18, p. [0127]) wherein the analogous upper tray (oral appliance 104 is in form of a tray, Fig 18, p. [0127]) further comprises a right side rear fastener extending rearwardly from the analogous posterior portion of the analogous right side of the tray (right side indexing locator 120 extends rearwardly from the posterior right side of the oral appliance 104, Fig 18,  p. [0127, 0130]) and a left side rear fastener extending rearwardly from the analogous posterior portion of the analogous left side of the upper tray (left side indexing locator 120 extends rearwardly from the posterior left side of the oral appliance 104, Fig 18,  p. [0127, 0130]) providing the ability to attach additional elements for the purpose of preventing the subject’s palate from sinking into the path of airflow due to a lack of muscle tone during sleep (Nelson, p. [0004, 0019-0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper tray as disclosed by Tousssaint as modified by Callender and Singer, et al. to include a right side rear fastener extending rearwardly from the posterior portion of the right side of the tray and a left side rear fastener extending rearwardly from the posterior portion of the left side of the upper tray as taught by Nelson in order to provide the ability to attach additional elements for the purpose of preventing the subject’s palate from sinking into the path of airflow due to a lack of muscle tone during sleep (Nelson, p. [0004, 0019-0023]).
Regarding claim 17, Tousssaint as modified by Callender and Singer, et al. as modified by Nelson discloses the invention as applied to claims 1 and 16 above. 
Tousssaint as modified by Callender, Singer, et al. and Nelson does not disclose wherein rear fasteners each comprise a wire having a proximal portion attached to the upper tray and a distal portion comprising a button fastener.
Nelson further teaches wherein rear fasteners (left and right indexing fasteners 120, Fig 18, p. [0130]) each comprise a wire having a proximal portion attached to the analogous upper tray (proximal portion of indexing fasteners 120 comprise a spring wire 114 attached to oral appliance 104, Fig 18, p. [0127, 0129-0130]) and a distal portion comprising a button fastener (distal portion of indexing fasteners 120 comprise a series of holes 122 which provide for easy adjustment of the locators 120, Fig 18, p. [0130]) providing the ability to attach additional elements for the purpose of preventing the subject’s palate from sinking into the path of airflow due to a lack of muscle tone during sleep (Nelson, p. [0004, 0019-0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear fasteners as disclosed by Tousssaint as modified by Callender, Singer, et al. and Nelson to each comprise a wire having a proximal portion attached to the upper tray and a distal portion comprising a button fastener as further taught by Nelson in order to provide the ability to attach additional elements for the purpose of preventing the subject’s palate from sinking into the path of airflow due to a lack of muscle tone during sleep (Nelson, p. [0004, 0019-0023]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0155144 A1 to Tousssaint as modified by US 2009/0036889 A1 to Callender, US 2013/0295517 A1 to Singer, et al. and US 2004/0045556 A1 to Nelson, et al., as applied to claim 16 above, and further in view of US 8,881,733 B1 to Harkins.
Regarding claim 18, Tousssaint as modified by Callender, Singer, et al. and Nelson, et al. discloses the invention as applied to claims 1 and 16 above. 
Tousssaint as modified by Callender, Singer, et al. and Nelson, et al. further does not disclose an elastic band extending between the right side rear fastener and the left side rear fastener.
Harkins teaches an analogous oral appliance (mandibular advancement device, title, abstract) an elastic band (lingual strap 300 may be made of elastic orthodontic power chain 340, Fig 4B, col 5 lines 59-67, col 6 lines 1-10 and 24-29) extending between the right side rear fastener and the left side rear fastener (lingual strap 300 having elastic orthodontic power chain 340 is attached and connected between buccal surfaces of the mandibular tray, see Fig 4B, col 5 lines 59-67, col 6 lines 1-10 and 24-29) providing a lingual strap such that the tongue can be retained in the lingual space and passively held forward of the pharyngeal airway during sleep (Harkins, col 5 lines 44-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear fasteners as disclosed by Tousssaint as modified by Callender, Singer, et al. and Nelson, et al. to include an elastic band extending between the right side rear fastener and the left side rear fastener as further taught by Harkins in order to provide a lingual strap such that the tongue can be retained in the lingual space and passively held forward of the pharyngeal airway during sleep (Harkins, col 5 lines 44-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/16/2022